EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Moore on 8 March 2022.
The application has been amended as follows:
1.  (Currently Amended) A computer-implemented method for evaluating uncertainty of a predicted trajectory infrastructure, the method comprising:
collecting a plurality of data sets from a predicted trajectory;
providing an aircraft intent description based on the predicted trajectory;
selecting both a point in time and one or more variables among the collected plurality of data sets as sources of uncertainty;
representing each selected variable at the selected point in time as a uni-variable polynomial expansion;
representing each non-selected variable by a single point; and
combining the selected and non-selected variables into a multi-variable polynomial chaos expansion representing a stochastic prediction of an aircraft's trajectory at the selected point in time and a measurement of a sensitivity of the stochastic prediction to each of the selected one or more variables among the collected plurality of data sets as sources of uncertainty. 
2.  (Original) The method of claim 1, wherein the plurality of data sets comprises:
a first data set;
a second data set; and
a third data set. 
3.  (Original) The method of claim 2, wherein the first data set comprises a latitude, a longitude, an altitude and time.
4.  (Original) The method of claim 2, wherein the second data set comprises a rate of climb (ROC), a bearing and at least one of the following: mach number, true airspeed (TAS), calibrated airspeed (CAS), and ground speed (VG).
5.  (Original) The method of claim 2, wherein the third data set comprises mass and fuel consumption.
6.  (Original) The method of claim 2, wherein the second data set is generated by a kinematic reconstruction module from the first data set using a weather model and an aircraft performance model.
7.  (Original) The method of claim 2, wherein the third data set is generated by a kinetic reconstruction module from the second data set using a weather model and an aircraft performance model.
8.  (Original) The method of claim 1, wherein non-selected variables are represented by a median or a mean.
9.  (Currently Amended) A system for evaluating uncertainty of a predicted trajectory infrastructure, the system comprising:

collect a plurality of data sets from a predicted trajectory; 
provide an aircraft intent description based on the predicted trajectory;
select both a point in time and one or more variables among the collected plurality of data sets as sources of uncertainty;
represent each selected variable at the selected point in time as a uni-variable polynomial expansion;
represent each non-selected variable by a single point; and
combine the selected and non-selected variables into a multi-variable polynomial chaos expansion representing a stochastic prediction of an aircraft's trajectory at the selected point in time and a measurement of a sensitivity of the stochastic prediction to each of the selected one or more variables among the collected plurality of data sets as sources of uncertainty. 
10.  (Original) The system of claim 9, wherein non-selected variables are represented by a median or a mean.
11.  (Original) The system of claim 9, wherein the plurality of data sets comprises:
a first data set;
a second data set; and
a third data set. 
12.  (Original) The system of claim 11, wherein the first data set comprises a latitude, a longitude, an altitude and time.

14.  (Original) The system of claim 11, wherein the third data set comprises mass and fuel consumption.
15.  (Currently Amended) The system of claim 11, wherein the processor is further configured to generate the second data set from the first data set using a weather model and an aircraft performance model.
16.  (Currently Amended) The system of claim 11, wherein the processor is further configured to generate the third data set from the second data set using a weather model and an aircraft performance model.
17.  (Currently Amended) The system of claim 9, wherein the processor is further configured to:
	
	provide an order at which each polynomial expansion is to be truncated
wherein the processor is further configured to compute a set of predictions that are used to obtain the multi-variable polynomial chaos expansion that represent an uncertainty of each aircraft state variable as a function of expansions of the uni-variable polynomial expansion that represent the sources of uncertainty.
19.  (Currently Amended) The system of claim 18, wherein the processor is further configured to perform a fitting process between the multi-variable polynomial expansions and a set of computations generated by the predicted trajectory infrastructure.
20.  (Currently Amended) A computer program product for evaluating uncertainty of a predicted trajectory infrastructure, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a processor to cause the processor to perform a method comprising:
collecting a plurality of data sets from a predicted trajectory comprising:
providing an aircraft intent description based on the predicted trajectory;
selecting both a point in time and one or more variables among the collected plurality of data sets as sources of uncertainty;
representing each selected variable at the selected point in time as a uni-variable polynomial expansion;
representing each non-selected variable by a single point; and
combining the selected and non-selected variables into a multi-variable polynomial chaos expansion representing a stochastic prediction of the aircraft's trajectory at the stochastic prediction to each of the selected one or more variables among the collected plurality of data sets as sources of uncertainty.		
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1, 9, and 15-20 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Casado et al. US 2017/0008647 (A1) teaches a theoretical basis of the development to  be  performed within WP02. The research and operational context regarding Aircraft Trajectory Prediction is described, with special attention to the expected improvements provided by the implementation of the concept of Trajectory Based Operations (TBO). Based on  a  deterministic  formulation  of  the  aircraft  motion  problem, this document  will  present identification  and  characterization of  the uncertainty  sources  affecting the prediction process. According  to  the  available data  sources,  mainly historical surveillance datasets, methods to obtain data-driven estimations of such uncertainties will be defined. In addition, different techniques from applied mathematics and statistics will be proposed to enable trajectory prediction uncertainty quantification.
In regarding to independent claims 1, 9, and 20, Casado taken either individually or in combination with other prior art of record fails to teach or render obvious a method and system for collecting a plurality of data sets from a predicted trajectory comprising:
providing an aircraft intent description based on the predicted trajectory; selecting both a point in time and one or more variables among the collected plurality of data sets as sources of uncertainty; representing each selected variable at the selected point in time .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667